Citation Nr: 1013583	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-34 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a fall, to include a right hip disability, right 
ankle disability, and depression.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1978 to 
February 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine. 


FINDING OF FACT

The Veteran did not incur an additional disability as the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C. § 1151 for residuals of a fall, to include a right hip 
disability, right ankle disability, and depression, as a 
result of VA medical treatment are not met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. §§ 3.310(a), 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking compensation under 38 U.S.C. § 1151 
for residuals of a fall, including a right hip disability, 
right ankle disability, and depression.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, as the Board concludes below that 
the preponderance is against the Veteran's compensation 
claim, any questions as to the appropriate disability ratings 
or effective dates to be assigned are rendered moot.  
Therefore, despite any inadequate notice provided to the 
Veteran on these two elements, the Board finds no prejudice 
to the Veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran was provided VCAA notice by letter mailed in 
March 2007, prior to the initial adjudication of his claim.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records, and lay 
statements from the Veteran's wife and VA van driver.  
Moreover, a VA examiner reviewed the record and provided an 
opinion in connection with the Veteran's claim.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  See 38 C.F.R. § 3.361.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A September 2001 VA X-ray report indicates that the Veteran 
gave a history of right foot pain due to an injury 10 days 
before.  The report indicated no acute fracture, but erosive 
arthritic changes of the second digit distal interphalangeal 
joint, compatible with a given history of psoriatic 
arthritis, and possibly other erosive arthropathies such as 
gout.  

VA treatment records from February 2004 to April 2006 
indicate treatment for numerous complaints of pain, including 
right ankle and foot pain due to trauma, which were noted in 
the record originally to have been the result of an injury in 
2004, when he slipped in the shower.  A May 2004 VA X-ray 
report indicates that the Veteran gave a two day history of 
right ankle pain, which resulted from twisting while stepping 
on a a water drain, and the Veteran was noted to have had a 
negative X-ray study.  A November 2004 X-ray study of the 
right foot indicates destructive arthropathic change with 
suspected new involvement at the fourth digit proximal 
interphalangeal joint.  A December 2004 VA X-ray of the right 
hip for complaints of right hip pain indicated a moderate-
sized spur projecting from the left femoral neck, and mild 
degenerative changes to the right hip.  A February 2005 VA 
bone scan of the right foot for chronic right foot pain and 
possible Lisfranc injury indicted increased flow and soft 
tissue activity in the mid right foot, and increased osseous 
uptake in the right foot including trauma, inflammation, and 
degenerative involvement.  In February 2006, the Veteran 
underwent a first metatarsocuneiform joint (MCJ) fusion for a 
chronic Lisfranc injury of the right forefoot.  A March 2006 
VA X-ray of the right foot indicates post-operative change 
and destructive arthropathy. 

May 25, 2006 VA treatment records indicate that the Veteran 
reported falling while exiting a VA shuttle that morning and 
that he complained of moderately severe right hip pain.  The 
Veteran reported that he stepped out of the shuttle and did 
not realize how close the van was to the curb.  He reported 
that he caught his right foot partly on the curb and landed 
on the side of his right hip.  He also reported having pain 
on the outer edge of the right foot and the bottom of the 
foot.  It was noted that right hip pain was his main 
complaint.  The Veteran was assessed as having right hip pain 
and right ankle pain.  An X-ray of the right hip taken on May 
25, 2006 indicated a mild deformity at the tip of the greater 
trochanter, that the possibility of fracture was not totally 
excluded, that the hip joint space was well-maintained, and 
that the osseous and soft tissue structures appeared 
otherwise similar to the previous study.  The X-ray report 
also indicates that, although possibly projectional, the 
possibility of fracture of the tip of the greater trochanter 
was not excluded.  However, a May 25, 2006 VA treatment note 
indicates that X-rays of the right hip and ankle were 
negative for fracture.  

A statement dated in February 2007 from the Veteran's wife 
indicates that, at the time that the Veteran fell on May 25, 
2006, the VA van had not pulled up to the front door because 
it had been newly topped and a crosswalk was in front of the 
doors.  The Veteran's wife stated that because of this they 
parked away from where they usually got out, and that while 
her husband was trying to exit the van onto the sidewalk he 
caught the curb, lost his balance, and fell on his right hip.  
His wife furthermore stated that neither she nor the driver 
could reach the Veteran in time.

A statement received in May 2007 from the driver of the van 
indicates that the driver was helping an elderly gentleman 
out of the car when he heard a small commotion behind him and 
saw that the Veteran was on the sidewalk with his wife trying 
to help him.  The driver then assisted the Veteran into a 
wheelchair.  The driver stated that the Veteran fell due to a 
curb being beside the van door he exited, and that the curb 
was there because there was no flat area for the Veteran to 
step onto because other vehicles were unloading patients in 
the same area. 

VA treatment records from May 2006 to October 2007 indicate 
continued treatment for the Veteran's right foot.  On June 1, 
2006, the Veteran underwent an excision of a screw in his 
right foot.  June and July 2006 VA treatments records 
indicate that the Veteran had a long term ilioinguinal 
neuropathic right foot pain, which the Veteran reported had 
been exacerbated by his May 25, 2006 fall.  In January 2007, 
the Veteran reported that his foot and hip had not been the 
same since his fall, and it was noted that the Veteran had 
recently had an operation on his right foot, which appeared 
to have been extensive.  In August 2007, it was noted that 
the Veteran had slipped getting out of the bath tub and 
injured his ankle acutely, and that he complained of 
worsening bilateral hip pain and right ankle pain and 
instability. 

In November 2007, a VA physician reviewed the record, and 
determined that it was unlikely that the Veteran's claimed 
injuries of the right hip and right ankle and depression were 
due to the fall at the VA Medical Center on May 25, 2006, 
where the Veteran caught his foot on the curb and lost his 
balance while trying to get onto the sidewalk from the 
shuttle van.  The examiner opined that there were no 
disabilities secondary to the fall that were proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA or by 
an event not reasonably foreseeable.  The examiner noted that 
the medical records revealed a long history of myofascial 
pain involving the upper and lower trunk, and that a pain 
clinic note, dated May 31, 2006, indicated that that the soft 
tissue injury sustained by the Veteran a few days before 
seemed to have caused a recurrence of his right ilioinguinal 
myofascial pain.  The examiner also noted that there was a 
long history of chronic pain in the right foot area due to 
retained hardware, which had been removed, and that there was 
no description of focal trauma to the right hip, right ankle, 
or subsequent depression due to the fall.  The examiner 
furthermore noted that and the X-rays taken at the time of 
the fall revealed no fractures.  The examiner opined that the 
Veteran's fall did not substantially or materially aggravate 
his pre-existing conditions. 

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a fall.

The competent medical evidence indicates that the Veteran did 
not incur any additional disability as the result of his fall 
on May 25, 2006.  The only competent medical opinion of 
record is that of the November 2007 VA physician, who 
reviewed the record and opined that there were no 
disabilities secondary to the fall that were proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA or by 
an even not reasonably foreseeable.  While noting that the 
May 31, 2006 pain clinic note indicated that that the soft 
tissue injury sustained by the Veteran a few days before 
seemed to have caused recurrence of his right ilioinguinal 
myofascial pain, the examiner noted that there was a long 
history of chronic pain in the right foot area due to 
retained hardware, and that there was no description of focal 
trauma to the right hip or ankle, and that X-rays revealed no 
fractures.  The examiner opined that the fall did not 
substantially or materially aggravate pre-existing 
conditions.

The November 2007 examiner's reasoning is supported by the 
Veteran's long history of treatment for the right hip, ankle 
and foot, both before and after his May 25, 2006 injury.  The 
Board notes the Veteran's assertion that his pre-existing 
ankle and hip problems were exacerbated by his May 25, 2006 
fall.  However, the VA examiner recognized that such 
conditions were acutely exacerbated by the fall, as described 
in a May 31, 2006 treatment note, but opined, based on the 
record, that the fall did not substantially or materially 
aggravate any pre-existing conditions.  There is no 
contradictory medical opinion indicating that the Veteran 
incurred additional disability as a result of his fall on May 
25, 2006. 

Furthermore, even assuming that the Veteran incurred any 
additional right ankle or hip disability from his May 25, 
2006 fall, the record does not reflect, and the Veteran has 
not identified, any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the medical care, or that his fall 
was an event not reasonably foreseeable.  Statements by the 
Veteran, his wife, and the driver of the van on May 25, 2006 
are essentially consistent and do not identify or suggest any 
negligence on the part of VA.  While being treated on May 25, 
2006, the Veteran reported stepping out of the shuttle, not 
realizing how close the van was to the curb, and catching his 
right foot on the curb, causing him to fall.  The February 
2007 statement from the Veteran's wife indicates that the VA 
van was unable to pull up to the front door and parked back 
away from where they usually got out, that the Veteran caught 
the curb, lost his balance, and fell on his right hip while 
trying to get out of the van, and that neither she nor the 
driver could reach the Veteran in time.  The van driver's May 
2007 statement indicates that the driver was helping an 
elderly gentleman when the Veteran fell and then assisted the 
Veteran into a wheelchair, and that the reason the Veteran 
tripped on the curb was that there was no flat area for him 
to step onto because other vehicles were unloading patients 
in the same area.  None of these statements identifies any 
instance of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing medical care.  

Significantly, in order to be entitled to compensation under 
38 U.S.C.A. § 1151, the evidence must show that it was VA 
hospital care, or medical or surgical treatment that resulted 
in the additional disability.  See Jackson v. Nicholson, 433 
F.3d 822, 826 (Fed. Cir. 2005) (The term "hospital care" 
implies the provision of care by the hospital specifically, 
as opposed to the broader, more general experience of a 
patient during the course of hospitalization).  Because in 
this case any injuries sustained by the Veteran were merely 
coincidental to his reporting for VA treatment, he is not 
entitled to compensation under the provisions of 38 U.S.C.A. 
§ 1151.  See id.

Finally, the Veteran asserts that his depression is secondary 
to the alleged ankle and hip injuries sustained as a result 
of his fall.  However, as the Board has determined that the 
Veteran is not entitled to compensation for those injuries, 
compensation for depression on a secondary basis is not 
warranted.

As the preponderance of the evidence weighs against the 
Veteran's claim, it must be denied.


ORDER

Compensation under 38 U.S.C. § 1151 for residuals of a fall, 
to include a right hip disability, right ankle disability, 
and depression, is denied.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


